DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Amendment
Examiner acknowledges amended Claims 1-2, cancelled Claims 5-7, withdrawn-currently amended Claim 12, and withdrawn Claims 13-17 in the response filed in 3/31/2021. 
Response to Arguments
The declaration under 37 CFR 1.132 filed 3/31/2021 is insufficient to overcome the rejection of Claims 1-4, 8-11, and 18-20 based upon the 35 USC § 103 rejection as set forth in the last Office action. 
In the declaration, Applicant stated that the material, a molybdenum-doped barium cobalt Z type hexaferrite in a thermoset polymer matrix of a polybutadiene/polyisoprene, provides unexpected results of the claimed dielectric constant, magnetic constant, and magnetic loss in the entire frequency range of 500 MHz to 1 GHz.  Applicant stated that Examples 1 and 4-5 in Figs. 5-8 provided such evidence of unexpected results.  However, the data set forth in the instant figures do not show the material itself is critical in achieving the claimed/unexpected properties in the entire frequency range of 500 MHz to 1 GHz, as there is no inflection point/range in the figures.  Furthermore, Examples 2 and 3 in Figs. 5-8, which comprises a different magneto-dielectric substrate material, also has the argued unexpected results in the entire frequency range of 500 MHz to 1 GHz.  Closest prior art Jing also teaches the claimed dielectric constant, magnetic constant, and magnetic loss, but uses a slightly different material.  Applicant further has not provided comparative examples that isolate the claimed material as being critical, and so fails to provide evidence against the closest prior art.  For the reasons set forth above, unexpected results have not been persuasively demonstrated.  

Applicant argues that Jing fails to each or suggest a magnetic loss of less than or equal to 0.1 from 500 MHz to 1 GHz (i.e., across the entire range), as required by Applicants’ claim 1.  Paragraph [0021] of Jing teaches that the tangent of magnetic loss in the 300 MHz to 1 GHz band can be lower than 0.01.  Thus Applicants respectfully assert that Jing merely teaches that at least one point in the range of 300 MHz to 1 GHz can be lower than 0.01, however Jing provides no hint or suggestion that the magnetic loss is lower than 0.01 across the entire range of 300 MHz to 1 GHz.  
However, the Examiner respectfully disagrees.  Jing recognizes that its composite substrate material is low in both magnetic loss and dielectric loss (Abstract).  Jing further teaches “In the 300MHz- 1GHz band magnetic loss tangent can be less than 0.01” (Page 5) (i.e. in the range of 300 MHz – 1 GHz, the magnetic loss may be less than 0.01).  Therefore, the Examiner deems that Jing teaches that in the entire range of 300 MHz to 1 GHz, the magnetic loss is less than 0.01, absence of evidence to the contrary.

	Applicant further argues that Jing only teaches polyimide as a resin matrix.  Applicants respectfully assert that a skilled person would have no motivation to have considered a different matrix, especially no reason to select a thermoset of Miskiavitch.  Miskiavitch disclosing a thermoset composition is not motivation for one skill in the art to modify the thermoplastic (e.g., polyimide) composition of Jing.  
	However, the Examiner respectfully disagrees.  Jing teaches a magnetic dielectric antenna substrate material comprising barium-cobalt Z-type hexaferrite and a dielectric polymer matrix, polyimide resin (Abstract).  Jing recognize that its magnetic dielectric antenna substrate has the claimed properties and is desirable for use in microstrip antennas (Pages 5 and 6).  Contrary to Applicant’s arguments, Jing’s polyimide is silent whether or not the resin is thermoplastic or thermoset, and Jing does not explicitly teach away from using other type of resin(s).  One of ordinary skill in the art would envisage using appropriate magnetic and/or dielectric materials that are useful in circuits, antennas, etc.  In the instant case, Miskiavitch teaches a polybutadiene and polyisoprene based thermosetting composition useful in circuit devices, such as microstrip antennas (Abstract and Page 2: Lines 38-39).  One of ordinary skill in the art would look at other functional equivalent resins and materials that are equivalent to polyimide within the same field of endeavor (i.e. in circuits, antennas, etc.).  Therefore, the Examiner maintains that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a thermoset polybutadiene-polyisoprene copolymer in Jing’s substrate in order to exhibit superior high temperature properties as disclosed in Page 4: Lines 19-22 in Miskiavitch.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103304186 (“Jing et al.”), in view of US Pub. No. 20090266604 (“Tokiwa”), in view of EP 0707038 (“Miskiavitch et al.”), and in view of US Pub. No. 20180016157 (“Chen et al.”).
With regards to Claims 1-4 and 10, Jing et al. teaches a magneto-dielectric substrate comprising a dielectric polymer matrix and a plurality of barium-cobalt Z-type hexaferrite particles dispersed in the dielectric polymer matrix (Abstract and Pages 4-6 in the machine translation provided in the IDS 8/1/19).  Jing et al. teaches its magneto-dielectric substrate has a dielectric constant of 7-9 from 300 MHz to 3 GHz, a magnetic constant of about 2.5-4.5 from 300 MHz to 3 GHz, a magnetic loss of less than 0.01 from 300 MHz to 1 GHz, and a dielectric loss of less than 0.005 over 300 MHz to 3 GHz (Page 5).  Therefore, it is expected that Jing et al. teaches the instant magnetic and dielectric properties over the entire respective frequency ranges.  
Jing et al. does not teach 5 to 60 wt% of barium-cobalt Z-type hexaferrite particles based on a total weight of its magneto-dielectric substrate, and its dielectric polymer matrix comprises a thermoset polybutadiene-polyisoprene copolymer.  While Jing et al. teaches its barium-cobalt Z-type hexaferrite composition may be doped to tailor magnetic properties such as permeability, magnetic loss, etc. (Page 4), Jing et al. does not specifically teach its hexaferrite to comprise of Mo.  
Tokiwa teaches a magneto-dielectric substrate comprising a dielectric polymer matrix, wherein the dielectric polymer matrix comprises a plurality of barium-cobalt Z-type hexaferrite particles dispersed in a dielectric polymer matrix (Abstract, [0014], [0015], [0022], [0036], and [0037]).  Tokiwa further teaches that its barium-cobalt Z-type hexaferrite particles is in an amount of 50-95 parts by weight per 100 parts by weight of the total of the magneto-dielectric substrate ([0009] and [0049]), which overlaps claimed concentration range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have 50 wt% barium-cobalt Z-type hexaferrite, for example, in Jing et al.’s magneto-dielectric substrate in order to obtain effective electromagnetic wave absorption performance [0035]. 
Miskiavitch et al. teaches a thermoset dielectric polymer matrix comprising a polybutadiene-polyisoprene copolymer (Abstract and Page 4: Lines 13-20).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a thermoset polybutadiene-polyisoprene copolymer in Jing et al.’s substrate in order to exhibit superior high temperature properties (Page 4: Lines 19-22).  
Chen et al. teaches a of barium-cobalt Z-type hexaferrite composition containing molybdenum (Abstract).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include Mo into Jing et al.’s hexaferrite composition to obtain a composition with high permeability and permittivity while retaining low magnetic and dielectric loss tangents and loss factors, suitable for frequency applications such as antennas and other devices (Abstract).  

With regards to Claim 8, Jing et al. teaches plurality of barium-cobalt Z-type hexaferrite particles as set forth above. 
Jing et al. does not teach its hexaferrite particles comprising a coating. 
However, Tokiwa teaches a plurality of barium-cobalt Z-type hexaferrite particles comprising the claimed coating [0030].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Jing et al.’s hexaferrite particles comprise a coating as claimed in order to improve adhesion within its dielectric polymer matrix ([0030] and [0032]). 

With regards to Claim 9, Jing et al. does not teach its magneto-dielectric substrate further comprising a fibrous reinforcing layer. 
However, Miskiavitch et al. teaches its substrate having a fibrous reinforcing layer comprising woven or non-woven fibers (Abstract, Fig. 2, and Page 5: Lines 38-39).  It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to incorporate a fibrous reinforcing layer in order to provide additional strength/reinforcement to the substrate.  

With regards to Claim 11, Jing et al. teaches its magneto-dielectric substrate forms a circuit material (Abstract and Pages 1 and 2). 
Jing et al. does not teach a conductive layer disposed on the magneto-dielectric substrate. 
However, Miskiavitch et al. teaches at least one conductive layer disposed on its magneto-dielectric substrate (Fig. 2 and Page 7: Lines 7-10).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a conductive layer on Jing et al.’s magneto-dielectric substrate in order to form and function as a circuit (Page 7: Lines 7-15). 

With regards to Claims 18-20, Jing et al. teaches an article comprising the magneto-dielectric substrate, and is used in different article(s) (Abstract, Pages 1 and 2). 
Furthermore, the preamble language of the limitations "an article”, “antenna or a circuit”, and “RF component”, have been considered to be a recitation of intended use because the body of the claims do not depend on the preamble for completeness. Intended use limitations are not further limiting in so far as the structure of the product is concerned. Note that "in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art." In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458,459 (CCPA 1963). See MPEP § 2111.02.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103304186 (“Jing et al.”), in view of US Pub. No. 20090266604 (“Tokiwa”), in view of EP 0707038 (“Miskiavitch et al.”), and in view of US Pub. No. 20180016157 (“Chen et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20060083948 (“Kawaguchi et al.”).
The prior art of record teaches the dielectric constant and dielectric loss as set forth above. 
Jing et al. does not teach the claimed UL94 rating and peel strength.  
Miskiavitch et al. teaches its substrate having a peel strength to copper of 4.4 pli (Example 1 on Page 8).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a high peel strength as claimed in order to achieve high bond strength when used in devices.
Kawaguchi et al. teaches its substrate having a UL94 V1 rating [0015].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Jing et al.’s magneto-dielectric substrate have a UL94 V1 rating in order to ensure its substrate have a passing flame retarding property for safety reasons [0015]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785